DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Application filed January 28, 2019 is presented for examination. Claims 1-4 are pending. Claim 1 is an independent claim. This Office Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




s 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kida et al. (Hereinafter “Kida”) US Patent Application Publication No. 2019/0050090.  

Referring to claim 1, Kida teaches a touch-panel-equipped display device comprising an active matrix substrate [Display Unit with Touch Detection Function 10 of fig. 7, 1; 0079], the active matrix substrate includes:
a substrate [21 of fig. 7; 0076-0078];
a plurality of pixel electrodes that are provided on the substrate [32B, 32R, 32G pixel electrodes of fig. 8; 22 of fig. 9] a plurality of counter electrodes [drive electrodes COML of fig. 9]  drive electrodes that are arranged so as to overlap with the pixel electrodes on the substrate when viewed in a plan view [overlaps the drive electrodes COML when viewed in the direction orthogonal to the surface of the TFT substrate 21, 0081; fig. 8];
an insulating film [insulation layer 24 of fig. 9] that is provided between the pixel electrodes and the counter electrodes [drive electrodes COML formed between the TFT substrate 21 and the pixel electrodes 22 of fig. 9; 0085-0086];
a plurality of signal lines that are provided on the substrate, on a side opposite to the counter electrodes with respect to the pixel electrodes [22, 24 are opposite to each other in fig. 9], each of the signal lines being connected with any one of the counter electrodes so that a touch driving signal is supplied to the signal lines [signal lines extend capacitive coupled with the plurality of pixel electrodes, 0008-0009];

an organic insulating film that is provided between the pixel electrodes and the signal lines [insulation layer 24 insulates the pixel electrodes 22 from the signal lines, see fig. 11; 0092; 0115] as well as the switching elements [FFS, IPS, 0081-0087], 
wherein each of the signal lines is in contact with the substrate [pixel signal lines contact with the substrate 21 of fig. 8-9; 0081].

Referring to claim 2, Kida teaches the invention substantially as claimed, wherein each of the switching elements includes a gate electrode [12 of fig. 1; 0059-0062], a source electrode [13 of fig. 1; 0059-0062], and a drain electrode [0087-0088], and wherein the active matrix substrate further includes a first inorganic insulating film that covers each of the signal lines so as to be provided between the signal lines and the gate electrodes [insulation layer 24 covers SGL of fig. 11].

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 4, further limiting to claim3, is also objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/THUY N PARDO/Primary Examiner, Art Unit 2691